


Exhibit 10.37


CONTRATO DE TRABALHO
EMPLOYMENT AGREEMENT
Pelo presente Contrato de Trabalho, doravante denominado “Contrato”,
By this Employment Agreement, hereinafter referred to as “Agreement”,
NEXTEL TELECOMUNICAÇÕES LTDA., sociedade com sede na Avenida das Nações Unidas,
14.171, 27° andar, na cidade de São Paulo, Estado de São Paulo, inscrita no
Cadastro Nacional da Pessoa Jurídica do Ministério da Fazenda (“CNPJ/MF”) nº
66.970.229/0001-67, doravante denominado simplesmente “Empresa”; e FRANCISCO
TOSTA VALIM FILHO, inscrito no CPF/MF nº 335.827.150-53 e portador da Cédula de
Identidade RG n° 100.685.527-2-SSP/RS, residente e domiciliado na Av. Giovanni
Gronchi, 4864, 8, Morumbi, na cidade de São Paolo, Estado de São Paulo,
doravante denominado simplesmente “Empregado”; cada uma das partes também
denominada individualmente “Parte”, e conjuntamente “Partes”; em consideração ao
que fora mutuamente ajustado e acordado, as Partes concordam com o disposto a
seguir:




NEXTEL TELECOMUNICAÇÕES LTDA., a company with head offices at Avenida das Nações
Unidas, 14,171, 27th floor, in the city of São Paulo, State of São Paulo,
enrolled with Brazilian Taxpayers’ Registry of the Ministry of Finance
(“CNPJ/MF”) No. 66.970.229/0001-67 , hereinafter referred to as “Company”; and
FRANCISCO TOSTA VALIM FILHO, enrolled with the CPF/MF No. 335.827.150-53, bearer
of Identity Card No. 100.685.527-2-SSP/RS, resident and domiciled at Av.
Giovanni Gronchi, 4864, 8, Morumbi, in the city of São Paolo, State of São
Paolo, hereinafter referred to as “Employee”; each and any of these parties also
individually referred to as “Party”, and collectively referred to as “Parties”,
now, then, in consideration of the mutual covenants and promises set forth
herein, the Parties hereto agree as follows:


1. SERVIÇOS E PERÍODO DE EXPERIÊNCIA
1. Services AND PROBATION PERIOD
1.1 O Empregado deverá prestar serviços à Empresa no cargo de Presidente e
Representante Legal na função de Administrador indicado nos respectivos
aditamentos dos contratos sociais da Empresa e suas subsidiárias e o estatuto
social da sua empresa controladora (Nextel SA).
1.1 The Employee undertakes to render services to Company in the position of
President and Legal Representative in the role of Administrator appointed in the
relevant amendments to the articles of incorporation of the Company and its
subsidiaries and the bylaws of its controlling company (Nextel SA).
1.2 Os serviços serão prestados na sede da Empresa ou em quaisquer outros locais
em que a Empresa tenha interesses negociais. A Empresa poderá transferir o
Empregado para qualquer localidade dentro do Brasil, a título temporário ou
permanente. Sempre que necessário, o Empregado realizará viagens a serviço da
Empresa, cujas despesas lhe serão reembolsadas, mediante apresentação dos
comprovantes.
1.2 The services shall be rendered at the Company’s headquarters or at any other
place where the Company may carry on business. The Company is allowed to
transfer the Employee to any other location within Brazil, temporarily or
definitively. Whenever necessary, Employee shall travel as instructed by the
Company with expenses being reimbursed, upon the presentation of receipts.
1.3 O Empregado terá poderes de administração da Empresa e atuará nos termos do
artigo 1.011 do Código Civil Brasileiro e prestará contas dos seus atos aos
sócios da Empresa e seus representantes. Sempre que solicitado, o Empregado
deverá prestar contas e informações a Steven Shindler, Chief Executive
Officer de NII Holdings, Inc. (“NII”) ou seu sucessor.
1.3 The Employee shall have the powers to manage the Company’s business which he
shall exercise in accordance with Article 1,011, Brazilian Civil Code, and he
shall report and account to the Company’s shareholders and its representatives.
Whenever required, the Employee shall report and account to Steven Shindler,
Chief Executive Officer of NII Holdings, Inc. (“NII”) or his successor.
2. Jornada de Trabalho
2. WORKING HOURS
Em razão da sua posição e poderes de gestão, o Empregado não estará sujeito a
uma jornada de trabalho fixa, nem tampouco fará jus ao recebimento de adicional
por horas extras, uma vez que exerce cargo de confiança, nos termos do artigo
62, inciso II, da Consolidação das Leis do Trabalho.
In view of his position and his management powers, the Employee will not be
subject to a fixed work shift neither will he be entitled to receive any
additional payment for overtime work, as he renders services on a bona fide
basis, according to Article 62, subsection II, of the Brazilian Labor Law.
3. REMUNERAÇÃO
3. COMPENSATION
Na vigência deste Contrato, a Empresa pagará ao Empregado o salário fixo mensal
bruto de R$184.615,38 (cento e oitenta e quatro mil e seiscentos e quinze reais
e trinta e oito centavos).
During the term of this Agreement, the Company shall pay the Employee the fixed
monthly gross salary of R$184,615.38 (one hundred eighty four thousand, six
hundred fifteen reais and thirty eight cents).





--------------------------------------------------------------------------------




4. BÔNUS ANUAL
4. ANNUAL BONUS
O Empregado fará jus a um Bônus Anual de até R$4.800.000,00 (quatro milhões e
oitocentos mil reais), composto da seguinte forma: (i) R$600.000,00 (seiscentos
mil reais) pagos mediante submissão do plano de negócio da Empresa ao Conselho
de Administração da NII; (ii) R$600.000,00 (seiscentos mil reais) pago mediante
aceitação do plano de negócio da Empresa pelo Conselho de Administração da NII
(o plano de negócio aceito, o “Plano”), que é parte integrante deste Contrato e;
(iii) Pagamentos trimestrais de até R$1.200.000,00 (um milhão e duzentos mil
reais), a partir do primeiro trimestre de 2016, devidos caso as metas mínimas
especificadas para cada trimestre sejam atingidas. As Partes reconhecem e
concordam que as métricas e metas específicas de desempenho do Empregado para
cada trimestre serão definidas pelo Comitê de Remuneração do Conselho de
Diretores da NII baseadas no Plano e o pagamento para cada trimestre está
condicionado ao atingimento mínimo de todos os alvos das métricas de desempenho
e sujeito à aprovação pelo Comitê de Remuneração do Conselho de Diretores da
NII. Todos os valores aqui indicados são brutos.
The Employee will be entitled to an Annual Bonus up to R$4,800,000 (four
million, eight hundred thousand reais), comprised as follows: (i) R$600,000 (six
hundred thousand reais) paid upon submission of the Company’s business plan to
the Board of Directors of NII; (ii) R$600,000 (six hundred thousand reais) paid
upon acceptance of the Company’s business plan by the Board of Directors of NII
(the accepted business plan, the “Plan”), which is an integral part of this
Agreement; and (iii) quarterly payments of up to R$1,200,000 (one million, two
hundred thousand reais) each fiscal quarter, starting with the first quarter of
2016, if specified minimum quarterly targets are achieved. The Parties
acknowledge and agree that the Employee’s specific performance measures and
targets for each quarter will be set by the Compensation Committee of the Board
of Directors of NII based on the Plan, and the payment for each quarter is
contingent on achieving minimum thresholds for all performance measures and
subject to approval by the Compensation Committee of the Board of Directors of
NII. All amounts herein are gross.
5. CONCESSÃO DE EQUITY
5. EQUITY GRANT
O Empregado receberá uma concessão de equity de longo prazo da NII equivalente a
US$3.000,000 (três milhões de dólares), divididos igualmente entre restricted
common stock e opção de compra de ações (common stock option) da NII, as quais
serão concedidas sob condição suspensiva no segundo dia útil após a publicação
das demonstrações financeiras da NII do terceiro trimestre de 2015 e serão
plenamente adquiridas anualmente em partes iguais nos primeiros 3 (três)
aniversários da data de concessão. O número de ações, opções e preço serão
baseados no preço de fechamento da ação ordinária da NII na data de concessão.
Os detalhes e condições de restricted stocks e stock options serão estabelecidos
pela NII por meio do acordo de concessão de ações, os quais são expressamente
definidos e aprovados pelo Conselho de Administração da NII (o “Restricted Stock
Award Agreement” e “Nonqualified Stock Option Agreement”), e conforme o Plano de
Remuneração de Incentivo da NII 2015 (o “2015 Incentive Compensation Plan”),
cada um parte integrante deste Contrato.
The Employee will receive a long-term grant of equity of NII equal to
US$3,000,000 (three million US dollars) split equally between restricted common
stock of NII and options to purchase common stock of NII, which will be granted
under condition on the second business day after the release of the third
quarter 2015 financial statements for NII and which will vest in equal parts on
the first three (3) anniversaries of the date of grant. The number of shares,
options and strike price will be based on the closing price of NII’s common
stock on the date of grant. The details and conditions for restricted stock and
stock options will be established by NII through equity award agreements,
expressly defined and approved by the Board of Directors of NII (the “Restricted
Stock Award Agreement” and “Nonqualified Stock Option Agreement”), and pursuant
to the NII 2015 Incentive Compensation Plan (the “2015 Incentive Compensation
Plan”), each an integral part of this Agreement.
6. BENEFÍCIOS
6. BENEFITS





--------------------------------------------------------------------------------




Durante a vigência deste Contrato, o Empregado terá direito aos benefícios
garantidos por lei e aos seguintes:


(a) Assistência Médica Omint, nível executivo e com opção de livre escolha;
(b) Assistência Odontológica Odontoprev, com rede credenciada e opção de livre
escolha;
(c) Seguro de vida em grupo com cobertura de 24 salários base em caso de morte
natural e 48 salários base por morte acidental, até o limite de R$2.600.000,00
(dois milhões e seiscentos mil reais);
(d) Vale refeição ou alimentação no valor de R$26,65 (vinte e seis reais e
sessenta e cinco centavos), por dia útil de cada mês;
(e) Plano de previdência privada com contribuição da Empresa no mesmo percentual
da contribuição do participante, limitada a 10% do salário nominal;
(f) Carro da Empresa até o limite de R$400.000,00 (quatrocentos mil reais),
consistindo em um veículo blindado, sendo que o fabricante e modelo específicos
serão determinados pelos veículos disponíveis, com todas as despesas pagas pela
Empresa;
(g) Estacionamento gratuito; e
(h) Telefone celular com despesas pagas pela Empresa e 3 (três) celulares
adicionais para membros da família.
During the term of this Agreement, the Employee will be entitled to the
statutory benefits and the following ones:


(a) Health Plan Omint, executive level and free choice option;
(b) Dental Plan Odontoprev, with credential net and free choice option;
(c) Group life insurance with coverage of 24 base salaries in case of natural
death and 48 base salaries for accidental death, capped at R$2,600,000 (two
million, six hundred thousand reais);
(d) Meal or food allowance in the amount of R$26.65 (twenty six reais and sixty
five cents), per business day of each month;
(e) Private Pension Plan with the Company’s contribution at the same percentage
as the participant’s contribution, capped at 10% of the base salary;
(f) Company vehicle in the maximum amount of R$400,000.00 (four hundred thousand
reais), consisting of a bullet-proof vehicle, the specific make and model to be
determined by the available vehicles, with all expenses borne by the Company;
(g) Free parking; and
(h) Cellphone with all expenses borne by the Company and 3 (three) additional
phones for family members.
7. PROTEÇÃO ADICIONAL CONTRA RESCISÃO
7. ADDITIONAL SEVERANCE PROTECTION
7.1 O Empregado terá direito ao pagamento de uma Proteção Adicional contra
Rescisão (a “Rescisão Adicional”) de até US$4.500.000,00 (quatro milhões e
quinhentos mil dólares), nas seguintes hipóteses: (A) (1) caso haja uma mudança
de controle acionário da Empresa ou da NII; ou (2) caso haja um negócio jurídico
incluindo parceria, sociedade ou MVNO (“Mobile Virtual Network Operator”),
resultando na participação societária, direta ou indireta, da NII, de menos de
50% na Empresa (o “Negócio”) e (B) o contrato de trabalho do Empregado com a
Empresa for rescindido sem justa causa pela Empresa no período compreendido
entre adata de assinatura do contrato definitivo do Negócio e 12 (doze) meses
após a data do closing (fechamento) do Negócio (os dois eventos A e B em
conjunto).
7.1 The Employee will be entitled to the payment of an Additional Severance
Protection (the “Additional Severance”) up to US$4,500,000 (four million, five
hundred thousand US dollars), in the following cases: (A) (1) should there be a
change of control of the Company or NII, or (2) should there be a transaction,
including a partnership or MVNO (Mobile Virtual Network Operator) resulting in
NII directly or indirectly owning less than 50% of the outstanding equity
interests of the Company (the “Transaction”) and (B) the employment relationship
of the Employee with the Company is terminated for mere convenience by the
Company from the time an agreement relating to a Transaction is entered into and
12 (twelve) months following the Transaction closing date (the two events, A and
B cumulative).
7.2 As Partes ora reconhecem e concordam que (i) pedido de demissão e demissão
por justa causa estão excluídas dessa Rescisão Adicional e não será devido
qualquer pagamento a título de Rescisão Adicional; e (ii) a Rescisão Adicional
somente será devida se exceder o valor obrigatório das verbas rescisórias no
Brasil a serem pagas por ocasião da rescisão sem justa causa, sendo que o valor
excedente à verbas rescisórias obrigatórias no Brasil deverá ser pago em dólares
norte-americanos na conta corrente indicada pelo Empregado.
7.2 The Parties acknowledge and agree herein that (i) voluntary termination and
termination for cause are excluded from the Additional Severance and will not
result in payment of the Additional Severance; and (ii) the Severance Protection
will be due and payable only to extent it exceeds the mandated amount of
termination fees in Brazil paid by virtue of termination without cause, in which
case the amount exceeding the mandated termination fees in Brazil shall be paid
in U.S. dollars to an account of the Employee’s choice.





--------------------------------------------------------------------------------




7.3 As Partes reconhecem e concordam ainda que caso a Rescisão Adicional seja
paga, tal Rescisão Adicional representa uma contraprestação razoável e justa
para a concordância do Empregado pelas previsões de não-concorrência e
não-aliciamento conforme descritas na Seção 9 durante o período deste Contrato e
pelo período de 1 (um) após a sua rescisão.
7.3 The Parties further acknowledge and agree that should the Additional
Severance be paid, such Additional Severance represents reasonable and fair
consideration for Employee’s agreements to non-competition and non-solicitation
provisions as described in Section 9 during the term of this Agreement and for a
period of 1 (one) year thereafter.
8. CONFIDENCIALIDADE
8. CONFIDENTIALITY
8.1 Durante o período deste Contrato e pelo período de 1 (um) ano após a sua
rescisão, o Empregado se compromete a não utilizar, divulgar ou de qualquer
outra forma revelar Informações Confidenciais a que venha a ter acesso no
desenvolvimento de suas atividades.
8.1 During the term of this Agreement and for a period of 1 (one) year
thereafter , the Employee shall not use, disclose or otherwise reveal
Confidential Information of the Company to which she may have had access as a
result of the performance of his activities.
8.2 Constituem Informações Confidenciais para os propósitos deste Contrato,
incluindo, exemplificativamente, listas de empregados e remunerações, planos de
aquisição, políticas de preços, métodos de trabalho e operações, estratégias
comerciais, estratégias de negócios e mercado, planos de propaganda e marketing,
segredos comerciais, industriais e de negócios, tecnologias, know-how, fórmulas,
projetos, designs, modelos, desenhos, esboços, planos, patentes, técnicas de
programação de computador, programas de computador, preços, listas de
fornecedores e de clientes, desempenho, lucro, custos, vendas, relatórios
financeiros, participações de mercado e operações especiais, ou qualquer outra
informação confidencial relativa aos negócios e operações da Empresa ou de
qualquer de suas afiliadas.
8.2 Confidential Information, for the purpose of this Agreement, includes,
without limitation, employee and employee compensation lists, acquisition plans,
pricing policies, working and operational methods, commercial strategies,
businesses and market strategies, advertisement and marketing plans, commercial,
industrial and business secrets, technologies, know-how, formulas, projects,
designs, models, sketches, drafts, plans, patents, computer programming
techniques, computer programs, prices, lists of suppliers and clients,
performance, profits, costs, sales, financial reports, market share and special
operations, or any other confidential information relating to the business and
operations of the Company or of any its affiliates.
8.3 Caso o Empregado venha a ser obrigado por força de lei a divulgar quaisquer
Informações Confidenciais, deverá imediatamente notificar a Empresa sobre o fato
para que este possa, então, deliberar sobre as medidas que julgue necessárias a
fim de: (i) evitar a divulgação das Informações Confidenciais; ou (ii) instruir
o Empregado sobre o modo como as Informações Confidenciais devem ser divulgadas.
O Empregado deverá tomar todas e quaisquer medidas necessárias para cooperar com
a Empresa para manter confidenciais as Informações Confidenciais. As medidas a
serem tomadas pelo Empregado incluem, exemplificativamente, o pedido às
autoridades judiciais ou administrativas relevantes do tratamento confidencial
das Informações Confidenciais.
8.3 In the event that the Employee is requested by virtue of law to disclose any
Confidential Information, he must immediately notify the Company about the
requested disclosure so that the Company can take any and all measures that its
deems necessary to (i) avoid the disclosure of the Confidential Information; or
(ii) instruct the Employee as to how the Confidential Information should be
disclosed. The Employee must take any and all necessary action to cooperate with
the Company to keep confidential the Confidential Information. The actions to be
taken by the Employee include, but are not limited to, requesting to the
relevant judicial or administrative authorities confidential treatment to the
Confidential Information.
8.4 O Empregado deverá restituir, assim que solicitado pela Empresa ou no
término do presente Contrato, todos e quaisquer materiais que contenham
Informações Confidenciais.
8.4 The Employee must return, upon the request of the Company or the termination
of this Agreement, any and all materials containing Confidential Information.
8.5 A violação da obrigação de confidencialidade implicará rescisão por justa
causa deste Contrato, sem prejuízo das sanções penais decorrentes de
procedimento criminal e sanções civis.
8.5 The breach of the confidentiality obligation will result in the termination
with cause of the Agreement, regardless of criminal penalties arising from a
criminal procedure and civil sanctions.
9. NÃO ALICIAMENTO
9. NON-SOLICITATION





--------------------------------------------------------------------------------




9.1 Não-Aliciamento (a empregados e clientes). Durante o período deste Contrato
e 1 (um) ano após a sua rescisão, (i) em caso de demissão sem justa causa do
Empregado e (ii) caso não haja um Negócio, o Empregado está proibido de: (a)
direta ou indiretamente, incentivar um ou mais dos empregados da Empresa a
deixar a Empresa e aceitar um emprego em negócios concorrentes com a Empresa; ou
(b) direta ou indiretamente, incentivar ou ajudar qualquer outra pessoa no
sentido de incentivar qualquer conselheiro, diretor, empregado, agente,
consultor, contratante independente, ou qualquer outra pessoa afiliada com a
Empresa de rescindir ou alterar a sua relação com a Empresa; ou (c) direta ou
indiretamente, incentivar um ou mais dos clientes da Empresa para, no todo ou em
parte, deixar a Empresa ou transferir o seu negócio para uma empresa com
negócios concorrentes com os da Empresa.
9.1 Non-Solicitation (of employees and clients). During the term of this
Agreement and for a period of 1 (one) year thereafter if (i) the Employee is
terminated for mere convenience and (ii) there has been no Transaction, the
Employee may not: (a) directly or indirectly, encourage one or more of the
Company’s employees to leave the Company and take employment with a business in
competition with the Company; or (b) directly or indirectly, encourage or assist
any other person in encouraging any director, officer, employee, agent,
consultant, independent contractor, or any other person affiliated with the
Company to terminate or alter his/her or its relationship with the Company; or
(c) directly or indirectly, encourage one or more of the Company’s customers to,
in whole or partly, leave the Company or transfer their business to a business
in competition with the Company.
10. INVENÇÕES E CRIAÇÕES
10. INVENTIONS AND CREATIONS
10.1 Todas e quaisquer invenções, descobertas, melhorias, ideias, conceitos,
criações ou quaisquer direitos suscetíveis ou não a registro perante órgãos de
Propriedade Industrial ou Intelectual no Brasil ou no exterior que o Empregado
tenha criado ou realizado, a qualquer tempo, relacionadas a quaisquer atividades
executadas por ele em nome da Empresa (“Criações”) serão de total e exclusiva
propriedade da Empresa.
10.1 All and any inventions, discoveries, improvements, ideas, concepts,
creations or any rights susceptible or not of registration before Intellectual
or Industrial Property Authorities in Brazil or abroad created or performed by
the Employee, at any time, related to any activities rendered by him on behalf
of the Company (“Creations”) are owned entirely and exclusively by the Company.
10.2 O Empregado deverá transferir à Empresa todos os direitos de propriedade
dessas Criações, incluindo direito de autor e de patente, não sendo devida
qualquer remuneração adicional em razão da transferência. O Empregado ainda deve
celebrar e assinar todos e quaisquer instrumentos que a Empresa julgar
necessários para permitir o pedido, a consecução e obtenção de direitos
autorais, patentes e outros direitos de propriedade, ou para transferir para a
Empresa todos os direitos, títulos ou interesses em tais Criações ou trabalhos
passíveis de proteção autoral.
10.2 The Employee shall transfer to the Company all rights of property of such
Creations, including author and patent rights, not being due any additional
remuneration as a consequence of such transfer. The Employee shall also execute
all and any documents that the Company considers necessary to allow the request,
the achievement and obtaining of author, patent and other property rights, or to
transfer to the Company all rights, certificates or interests in such Creations
or works likely to have author protection.
11. POLÍTICAS INTERNAS E REGULAMENTOS
11. INTERNAL POLICIES AND REGULATIONS
O Empregado se compromete a cumprir com as políticas internas e regulamentos da
Empresa e das empresas do grupo, incluindo, mas não se limitando ao Código de
Conduta e Ética da Empresa e da NII e às políticas de Anti-Corrupção e FCPA , as
quais são aceitas como parte integrante deste Contrato.
The Employee undertakes to comply with the Company’s and companies’ group
internal policies and regulations, including but not limited to the Company’s
and NII’s Code of Conduct and Ethics and Anti-Corruption and FCPA Compliance
Policy, which are hereby accepted as integral part of this Agreement.
12. DISPOSIÇÕES GERAIS
12. GENERAL PROVISIONS
12.1 Todos os valores constantes deste Contrato são brutos e estão sujeitos às
deduções fiscais aplicáveis.
12.1 All the amounts mentioned in this Agreement are gross and are subject to
applicable tax deductions.
12.2 As cláusulas deste Contrato são independentes entre si. Se alguma
disposição deste Contrato estiver em desacordo ou se tornar obsoleta perante a
Lei, as outras disposições continuarão válidas.
12.2 The clauses of this Agreement are severable. Should any provision of this
Agreement not stand or become redundant under the laws, the other provisions
shall remain in effect.
12.3 Este Contrato constitui o acordo integral entre as Partes e substitui todos
os contratos anteriores, escritos ou verbais.
12.3 This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements, whether in written or verbally.
12.4 O foro da cidade de São Paulo, Estado de São Paulo, terá jurisdição
exclusiva para dirimir quaisquer controvérsias relativas ao Contrato.
12.4 The courts of the city of São Paulo, State of São Paulo, shall have
exclusive jurisdiction to decide any controversies related to the Agreement.





--------------------------------------------------------------------------------




12.5 Este Contrato foi negociado, redigido e assinado em inglês e português. A
versão em português prevalecerá em caso de conflito com sua versão em inglês.
12.5 This Agreement has been negotiated, written and executed in Portuguese and
English. The Portuguese version shall prevail in case of any inconsistence with
its English translation.
As Partes firmam o presente Contrato em 2 (duas) vias de igual teor e forma, na
presença das 2 (duas) testemunhas abaixo assinadas.
The Parties have executed this Agreement in two (2) counterparts of equal
content and form before the (2) two witnesses specified below.
São Paulo, 25 de agosto de 2015.


_________________________________
NEXTEL TELECOMUNICAÇÕES LTDA.


_________________________________
FRANCISCO TOSTA VALIM FILHO




Testemunhas:




1.____________________
Nome:
RG:




2.____________________
Nome:
RG:
São Paulo, August 25, 2015.


_________________________________
NEXTEL TELECOMUNICAÇÕES LTDA.


_________________________________
FRANCISCO TOSTA VALIM FILHO




Witnesses:




1. ____________________
Name:
ID:




2. ____________________
Name:
ID:



 




